Citation Nr: 1218193	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-01 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Paul, Minnesota, which denied the Veteran's claim of entitlement to service connection for degenerative joint disease of the left knee.  

The Board has previously considered this claim.  In December 2009, the Board remanded the Veteran's claim for further development, specifically to afford him a VA examination.  This was accomplished, and in March 2010, the VA Appeals Management Center ("AMC") issued a Supplemental Statement of the Case ("SSOC"), which continued to deny the Veteran's claim.  In June 2010, the Board again remanded the Veteran's claim for additional development, specifically to afford him a second VA examination and to obtain updated treatment records.  This was accomplished, and in October 2010, the AMC issued an SSOC, which continued to deny the Veteran's claim.  Thereafter, in a December 2010 decision, the Board denied the Veteran's claim.

Following the Board decision, the Veteran subsequently appealed the decision to the Unites States Court of Appeals for Veterans Claims ("Court").  Thereafter, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney (hereinafter known as "the parties") filed a Joint Motion for Remand ("Joint Motion"), requesting that the Court vacate the decision.  In a November 2011 Order, the Court granted the parties' Joint Motion, vacated the Board's decision, and remanded the case to the Board for compliance with the directives specified by the Court.  The case has been returned to the Board for further appellate proceedings.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Court has held that, with regard to lay statements, the Board has to make two separate determinations.  First, is the determination of whether the lay person is competent to make the statements, and, second, if competent, whether the statements are credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) ("[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible.").  Moreover, when considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
In the aforementioned Joint Motion, the parties agreed that the Board erred by failing to discuss several pieces of lay testimony, specifically, written statements from the Veteran's wife, daughter and former supervisor/coworker.  Although the Board observes that although the claims folder contains the statements from the Veteran's wife and daughter, the statement from the former supervisor/coworker, K.D., is not of record.  While the Veteran, in a statement from him dated in late June 2010, refers to a statement from K.D. that he had recently submitted, the statement from K.D. is not reflected in the October 2010 SSOC and appears not to have been considered by the RO.  The possibility that such record could contain evidence relevant to the appellant's claim cannot be foreclosed absent a review of that document.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  As the Board finds it cannot make an informed decision as to the significance of the statement without a review of the same, it finds that a remand is necessary to afford the Veteran an opportunity to provide a copy of this letter, as well as any additional evidence he wishes to submit.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Please do not remove any tabs from the claims folder.

2.  The RO/AMC should send a notice to the Veteran (and his representative) informing him that the June 2010 letter from the Veteran's supervisor/coworker, K.D., that was referenced in the recent Joint Motion is not of record and cannot be located.  The Veteran should therefore be asked to submit a copy of this letter.  He should also be specifically advised that he is free to submit any additional evidence that he wishes to be considered as part of his claim.  The Veteran must be given a reasonable period of time to respond.  Any evidence received must be associated with the claims folder.  A negative response must also be noted in the record. 

3.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

